720 N.W.2d 749 (2006)
Joel R. WILLIAMSON, Plaintiff-Appellee, Cross-Appellee,
v.
CITY OF LIVONIA, Defendant-Appellant, Cross-Appellee, and
Second Injury Fund, Defendant-Appellee, Cross-Appellant.
Docket No. 131255. COA No. 260274.
Supreme Court of Michigan.
September 14, 2006.
On order of the Court, the application for leave to appeal the April 11, 2006 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the decision of the Workers' Compensation Appellate Commission, mailed December 15, 2004, for the reasons stated in that decision. The Court of Appeals erred by finding res judicata inapplicable because plaintiff's first petition pertained to a psychological condition and his second petition pertained to cardiovascular disease. A worker's compensation award is an adjudication as to the condition of the injured employee at the time it is entered, and conclusive of all matters adjudicable at that time. Gose v. Monroe Auto Equipment Co., 409 Mich. 147, 160-161, 294 N.W.2d 165 (1980).
MARILYN J. KELLY, J., would deny leave to appeal.